DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first second compartment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation may be a typo. For the purposes of examination the claim will be interpreted to mean the first [and/or] second compartment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivakumar et al. (US 2006/0124476).
Regarding claim 1, Sivakumar discloses a wipe pouch 10, comprising: 
a first compartment 12 containing a first chemical (liquid 13); 
a second compartment 14 containing a second chemical (cleaning solid 15); 
a third compartment 32 containing a dry wipe 34; 
a first coupling assembly (openable barrier 16) coupling the first compartment to the second compartment, fig. 3, and having a closed configuration in which the first compartment does not communicate with the second compartment, and an opened configuration in which the first compartment communicates with the second compartment [0044]; and 
a second coupling assembly (openable barrier 36) coupling the second compartment to the third compartment and having a closed configuration in which the second compartment does not communicate with the third compartment, and an opened configuration in which the second compartment communicates with the third compartment, fig. 3, [0045].

Regarding claim 6, the coupling assemblies of Sivakumar each comprise a breakable (frangible) seal, 26 and 42, [0051], fig. 3.
Regarding claim 7, Sivakumar further discloses that said first coupling assembly is weaker than said second coupling assembly, whereby said first coupling assembly is capable of being opened without opening said second coupling assembly (due to the difference in weakness of the heat seals), to communicate the first chemical with the second chemical [0049], [0051].

Regarding claim 8, Sivakumar further discloses a method of using a pouch having a first compartment containing a first chemical, a second compartment containing a second chemical, a third compartment containing a dry wipe, a first coupling assembly for selectively coupling the first compartment to the second compartment, and a second coupling assembly for selectively coupling the second compartment to the third compartment, the method comprising: fig. 4, [0046], [0049]:
 maintaining the first coupling assembly in a closed configuration in which the first compartment does not communicate with the second compartment; 
maintaining the second coupling assembly in a closed configuration in which the second compartment does not communicate with the third compartment; 
breaking the first coupling assembly to place the first coupling assembly into an opened configuration in which the first compartment communicates with the second compartment to mix the first and second chemicals; and 
breaking the second coupling assembly to place the second coupling assembly into an opened configuration in which the second compartment communicates with the third compartment to saturate the wipe with the mixed first and second chemicals.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 9334098).
Regarding claims 1 and 6, Hughes, fig. 2B, discloses a wipe pouch, comprising: 
Col. 25: 34-50: a first compartment 2 containing a first chemical; 
a second compartment 3 containing a second chemical; 
a third compartment 4 containing a dry wipe; 
(at 8 and 9, fig. 2B) a first coupling assembly coupling the first compartment to the second compartment and having a closed configuration in which the first compartment does not communicate with the second compartment, and an opened configuration in which the first compartment communicates with the second compartment; and 
a second coupling assembly coupling the second compartment to the third compartment and having a closed configuration in which the second compartment does not communicate with the third compartment, and an opened configuration in which the second compartment communicates with the third compartment (permanent and pressure sensitive (frangible) barriers 8 and 9, respectively, fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 1 above, and further in view of Hach et al. (US 9440779).
Regarding claims 2-5, the references applied above teach all of claim 1, as applied above.  Hughes does not disclose a means for filling the first and second compartments.  
However, Hach is analogous art in regard to compartmented pouches for holding dry wipes 2 intended to be wetted by fluid 4 and held separately in adjacent pouches 5. Hach teaches that it is known to fill a chamber with liquid using a one-way valve 9 to avoid escape of liquid after filling, col 5: 60-65. 
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill each of the liquid compartments (2 and 3) of Hughes using one-way filling valves (first and second valves, one for each compartment)  in order to prevent liquid from escaping after the compartments have been filled as per the teaching of Hach. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. DiLiberto et al. (US 2013/0126370) teaches a flexible container for mixing materials via rupture seals (abstract), where embodiments of the container include fitments for filling the container [0082], [0101], where the fitments may have one way valves [0120].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735